Citation Nr: 0615577	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  92-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for postoperative 
lateral meniscectomy of the right knee, rated 10 percent 
prior to June 9, 1998 and 20 percent thereafter.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that reduced the evaluation for the right 
knee to noncompensable (0 percent) from 10 percent.  A RO 
hearing officer decision in April 1992 restored the 10 
percent rating and the veteran continued the appeal.  During 
the appeal, he relocated and the VA RO in Montgomery, Alabama 
assumed jurisdiction of the matter.  The Montgomery VA RO 
issued a rating decision in April 1995 that denied service 
connection for PTSD which the veteran appealed, according to 
a subsequent rating determination in the matter in November 
1998.  However, the issue was not discussed in the June 1996 
Board decision in the claim for increase.   

The veteran brought an appeal to the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims (Court) from the June 1996 Board 
decision that denied an increased rating for the right knee 
disability.  In May 1997, the Court vacated the June 1996 
Board decision and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  In March 1998, the Board remanded the claim for 
increase to the RO for further development and in August 
1999, the Board remanded both appeal issues to the RO for 
additional development.  On remand, a RO rating decision in 
July 2004 granted a separate 10 percent evaluation for 
degenerative joint disease of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260, effective June 9, 1998, 
and continued the separate 20 percent evaluation for 
postoperative lateral meniscectomy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which a November 1998 rating decision 
granted from June 9, 1998.  He did not appeal the initial 
evaluation under Diagnostic Code 5010-5260.

In December 2004, the Board remanded the issues of 
entitlement to service connection for PTSD and entitlement to 
a disability rating in excess of 20 percent for the right 
knee disability.  The case was recently returned to the 
Board.

The attention of the RO is directed to the veteran's letter 
that the RO received in April 2005 wherein he raises the 
issue of an increased rating for Type 2 diabetes mellitus by 
stating a higher evaluation of 40 percent is warranted.  This 
matter is referred to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

2.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.

3.  Prior to June 9, 1998, the right knee disability was 
manifested by arthritis with pain and satisfactory evidence 
of painful motion with limitation of flexion to 118 degrees, 
and mild or slight lateral instability; the lateral 
instability is no more than moderate from June 9, 1998.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  The criteria for a 20 percent evaluation for status 
postoperative lateral meniscectomy of the right knee prior to 
June 9, 1998 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260 (2005).

3.  The criteria for an evaluation in excess of 20 percent 
for status postoperative lateral meniscectomy of the right 
knee from June 9, 1998 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to service connection for PTSD and 
his claim for an increased rating for the right knee 
disability.  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  See, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA-directed letters issued in April 
2003, July 2003 and January 2005 constituted an affirmative 
notification required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) from which the veteran had a one year 
period to submit evidence and information to substantiate the 
claim.  The content of the notice he received was in a form 
that enabled him to understand the process.  He was informed 
that VA would make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued that was VCAA 
specific satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The VCAA notice in this case was 
not provided to the veteran prior to the AOJ adjudication of 
the claims and as a result the timing of the notice does not 
comply with the express requirements of the law as found in 
Pelegrini.  However, the timing deficiency was cured pursuant 
to the issuance of VCAA notice in April 2003 and July 2003, 
and then in January 2005 pursuant to the December 2004 Board 
remand.  The case was next reviewed at the RO in February 
2006.  Thus the timing defect was nothing more than harmless 
error and having been subsequently cured, it was not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the January 2005 
VCAA letter had a direct reference to this element on page 2.  
Furthermore, other duty to assist letters were directed to 
the specific information needed to support the PTSD claim 
based on the claimed stressors.  He was sent stressor 
development letters in November 1994 and February 1995 and he 
did not provided a detailed response in either instance, 
although letters asked for specificity.  The October 1999 
correspondence explained the specificity was necessary to 
have the United States Armed Service Center for Unit Records 
Research (CURR), now known as U.S. Army and Joint Services 
Records Research Center (JSRRC), conduct a meaningful search.  
The CURR reviewed a 2001 stressor statement in November 2002 
and concluded it was not specific enough.  Thereafter, the RO 
request to the veteran in December 2002 was tailored to the 
recently received CURR reply.  In any event the Board remand 
in August 1999 outlined the stressors, and October 1999 
development letter asked for specifics and what was needed 
for credible supporting evidence, such as a service comrade 
statement.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, 
essential fairness of the adjudication was advanced through 
the efforts to obtain information to provide a meaningful 
search of military records regarding his PTSD claim.  The 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim for increase 
through his hearing testimony and other opportunities to 
assist in the development of his claim.  The record shows 
that the RO and the Board completed extensive development of 
the claim.  The representative seemed to argue in April 2006 
that the veteran was not notified of examinations or the 
necessary evidence or information to submit, asserting that 
the veteran's mailing address "may be incorrect".  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  The holding in 
Mindenhall was that a statement of the appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Accordingly, there is no basis 
to conclude that the RO did not follow its procedures and 
obtain a current valid address for the veteran.  The Board 
observes that the representative does not point to any clear 
evidence to the contrary by asserting there is another 
address for the veteran other than the Birmingham, Alabama 
address RO mailed correspondence to following the December 
2004 Board remand.  None of the correspondence to advise him 
of examinations or of evidence or information to submit was 
returned undelivered.  Furthermore, there is a VA report of 
contact in May 2005 indicating no other address was located.  
Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992); see also Rosler v. Derwinski, 1 Vet. App. 
241, 242 (1991).  See also Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).  In addition, an assertion of nonreceipt by 
either the veteran or the veteran's representative standing 
alone is not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  A veteran bears the burden of 
keeping VA apprised of his whereabouts and, where he does 
not, "there is no burden on the part of the VA to turn up 
heaven and earth to find him".  And, as the representative 
has not offered another likely address for the veteran, the 
Board concludes that the VA has met its notice and duty to 
assist obligations.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  See also Crain v. Principi, 17 Vet. App. 182, 185 
(2003).  

In the decision below, the Board has granted a rating 
increase for the right knee for entire appeal period prior to 
June 9, 1998.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted since this 
determination is favorable to the veteran on the appealed 
issue.  Furthermore, as the Board is denying service 
connection for PTSD any notice defect with respect to 
information concerning the evidence needed to initially 
evaluate the disability and choose an effective date when a 
service connection claim is granted is moot.  See Dingess v. 
Nicholson, 19 Vet. App.473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has established a current diagnosis of 
PTSD.  The RO did contact the service department for specific 
unit operations during the veteran's service in Vietnam since 
the veteran did provide information that was sufficient to 
facilitate a search as reflected in the agency response in 
June 2005.  The duty to assist is not always a one-way 
street, particularly where, as here, the veteran may or 
should have additional information that would assist in 
obtaining corroborating evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Furthermore, the Board obtained VA and 
correctional facility records and there were several 
examinations for the right knee that will support an informed 
determination.  As noted previously, the veteran did not 
report for recently scheduled examinations and he has offered 
no reason for failing to cooperate.  Thus, the Board finds 
the development is adequate when read in its entirety, and 
that it satisfied the directive in the remand orders and the 
obligations established in the VCAA.  The duty to assist 
having been satisfied, the Board will turn to a discussion of 
the issues on the merits. 


Analysis

Service Connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal 


nexus between current symptomatology and the specific claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 137 (1997).

At the time, the veteran submitted his claim of service 
connection for PTSD, section 3.304(f) provided in pertinent 
part that Prior regulations provide that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Thereafter, section 3.304(f) was amended to provide that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999) 
as amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen (Douglas), 10 Vet. App. at 138; Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The provisions set forth above 
are retained in recent amendment to section 3.304(f) that 
addressed PTSD claimed as a result of personal assault.  
38 C.F.R. § 3.304(f) (2002).  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The Board notes 
that 38 C.F.R. § 3.304(f), as written above was amended to 
conform to the Cohen holding. 64 Fed. Reg. 32807 (1999).  
However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  However, 
the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis under the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.  
The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, such as 
assisting in the transportation of human remains, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Moreau, supra; see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14 (rescinded and 
replaced by: M21-1MR, Part III, IV and V change dated 12-13-
05).  The examples include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.  The record in this case shows the veteran was not 
awarded any of these awards.  The record of separation and 
his personnel records show he received the Vietnam Service 
Medal.  The personnel records showed he had military ratings 
as an infantryman during his Vietnam service of seven months 
from December 1967 to July 1968, serving with Co A, 1st Bn 
(Abn) 506th Inf., from December 6, 1967 and Co B, 2nd Bn (Abn) 
327th Inf., from March 23, 1968.  

The service medical records show as a member of the A Co, 1st 
Bn (Abn) 506 Inf., the veteran was evaluated for his right 
knee in February 1968 and early March 1968 before being 
reassigned to the 327th Inf., and then evacuated out of 
Vietnam late in March 1968 on account of the right knee.  The 
service medical records showed a knee injury late in 1967 
before he arrived in Vietnam, and then when he was seen in 
February 1968 he reported no precipitating injury, only a 
complaint of previous injury and for the past two months 
having pain and an inability to run.  The May 1968 medical 
history after he was evacuated noted since a late 1967 
reinjury he had noted a mass and pain.  Thereafter, in 
February 1969, he was referred to the mental health clinic 
for what were described as problems relating to his tour in 
Vietnam.  He was given the diagnosis of emotionally unstable 
personality.  The examining medical officer noted in the 
evaluation that the veteran had been brooding about, and 
"almost re-living certain scenes from Viet Nam that burden 
him with considerable guilt" and that he had been absent 
without leave.  The separation examination later in February 
1969 showed a normal psychiatric status and no history of 
nervous trouble.  The contemporaneous clinical records showed 
he was prescribed Mellaril for nerves during February and 
March 1969.  

Nothing in the post service records until a VA hospital 
report in mid 1994 referred to PTSD, noting he recalled 
firefights and being traumatized having to load dead bodies 
onto trucks.  Another VA hospital report later in 1994 showed 
PTSD but it also had no elaboration of stressors.  The 
contemporaneous outpatient reports showing the PTSD diagnosis 
did not elaborate on specific stressors and a February 1995 
examination diagnosing PTSD was also vague in regard to 
specific stressors.  A March 1995 evaluation form of record 
noted he gave a positive response to receiving incoming 
rocket or small arms and mortar fire, but there was no 
specificity as to the date or location.  He reported in his 
substantive appeal that he went to the field one or two times 
a month to set ambushes and he recalled that he assisted in 
bagging remains only once in the Bien Hoa area in January or 
February 1968.  

VA outpatient reports in September 1995 and March 1996 show 
the diagnosis of doubt PTSD, referring to the separation 
record not showing combat experience, noting that his recall 
had never been convincing, and that he never showed full 
symptoms.  The reports characterize his account as rather 
vague.  

The veteran based his claim on events he recalled from his 
service in Vietnam.  The examiners in reporting PTSD 
apparently accepted the veteran's account of being exposed to 
traumatic events related to combat.  However, as noted 
previously, the veteran's recollections are vague and the 
Board observes they are contradictory.  The RO asked for 
verification of a platoon leader and six platoon members 
killed in helicopter crash, his recollection of injuries 
witnessed in a barrack bombing and his recollection of 
placing  comrades in body bags which the veteran reported in 
a statement dated in August 2001 but did not recall specific 
dates.  The CURR report in June 2005 did not confirm any 
stressor for the period he served with the 506th Inf. in 
January February 1968 as he recalled and nothing for the 
period he was assigned to the 327th Inf. 


Furthermore, the record does not support his statements to VA 
orthopedic examiners in June 1998 and August 2000 that he 
tore a ligament running from mortar fire and fell twisting 
the knee.  As noted previously, the contemporaneous service 
medical records in February 1968 note no precipitating injury 
and report only that the veteran complained of a prior injury 
and inability to run.  The May 1968 history noted reinjury 
occurred late in 1967 before the veteran arrived in Vietnam.  
In addition, the VA records show he was inconsistent with 
respect to the time he placed himself in Vietnam.  The 
examination in August 1969 reported right knee problems in 
Ft. Knox during February and March 1968 and an injury 
stepping in a hole in Vietnam in April 1968.  The actual 
records show he was evacuated from Vietnam in March 1968 and 
that he arrived in Vietnam in early December 1967.  The 
service medical records show he was in Japan convalescing 
through at least June 1968 after right knee surgery.  

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  The record does not corroborate 
participation in or otherwise present the Board with 
"conclusive evidence" that the claimant "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b), and as discussed 
in Sizemore v. Principi, 18 Vet. App. 264, 272-73 (2004).  
Thus, his assertions, or a notation in VA records of combat 
exposure standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the claimed 
[in- service] event actually occurred" cannot be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  Thus, other "credible supporting 
evidence from any source" must be provided to insure that the 
event alleged as the stressor in service occurred.  Cohen, 10 
Vet. App. at 147.  The narrative information extracted from 
the service medical records does not offer any supporting 
information for combat-related events or any non-combat 
events such as loading bodies, which is deemed significant 
from the standpoint of his credibility since he asserted a 
right knee injury occurred attempting to avoid incoming fire. 

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  Again, the Board 
must point out that the search of unit records did not 
produce corroboration of his recollections of deaths of 
service comrades, and attacks against the 327th Inf. occurred 
prior to his arrival, according to the search of unit 
records.  The existence of a stressor, but not its 
sufficiency, is an adjudication determination.  The Manual 
M21-1 provides that if medical evidence establishes the 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, the 
JSRRC should be contacted.  The record currently did contain 
the type of information that would facilitate a search to 
corroborate any of his claimed stressors and none were 
corroborated.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood, supra.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to subjectively provided 
stressors.  The documentation does not place him in any 
action, such as he described in connection with events in 
Vietnam that could come within the definition of engaging in 
combat with the enemy as reflected in the relevant VA General 
Counsel opinion.  The service medical records are extensive 
and they do not include anecdotal evidence that could support 
the veteran's assertions and, as stated previously they do 
not contain any direct reference to corroborate stressors and 
he has not assisted in providing information to verify 
claimed stressors.  The mental health treatment he received 
prior to separation was vague regarding the Vietnam events 
and currently none of the currently recalled stressors are 
corroborated. 

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West, 7 Vet. App. at 79-80.  
Indeed, the information from the service records failed to 
record the incidents the veteran alleged to have occurred, 
and he did not specify any other incident on the VA clinical 
evaluations that could be corroborated based on the 
information he gave.  Thus, the record supports the Board's 
finding that the diagnosis of PTSD is based on unverified 
stressors.

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost v. 
Principi, 16 Vet. App. 124, 127-28 (2002) since there is no 
independent evidence of events he described.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred and morning report information from 
which personal exposure could be inferred, the record in this 
case contains only vague references without any specificity 
from which the veteran's personal exposure could be inferred.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements, medical reports, and to official records, the 
Board concludes there is no credible evidence that the 
veteran engaged in combat and there are no corroborated 
military stressors of a non-combat nature.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  The claim is denied with the preponderance of the 
evidence against entitlement to service connection for PTSD 
at this time.


Right Knee Disability

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The record shows that 
the 10 percent evaluation for the right knee under 
Diagnostic Code 5257 had been in effect since March 1973.  
The RO received the claim for increase in the 10 percent 
rating in April 1991.  The Board is obligated to consider 
the claim under all theories of entitlement whether or not 
expressly raised on appeal.  Thus, as will be explained in 
the discussion that follows, the Board may consider whether 
separate evaluations for limitation of motion and 
instability may be assigned prior to June 9, 1998.  See, 
e.g., Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Separate ratings under Diagnostic Code 5257 (other impairment 
of the knee) and arthritis which is rated based on limitation 
of motion (Diagnostic Code 5260 leg, limitation of flexion 
and Diagnostic Code 5261 leg, limitation of extension), may 
be assigned for disability of the same joint.  VAOPGCPRECS 
23-97, 9-98.  In this case there is medical evidence of 
lateral instability of the right knee to warrant the 
application of Diagnostic Code 5257 prior to June 1998.  
Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04.  However, this option is not supported in this case 
where the available the record does not show any limitation 
of extension on the comprehensive examinations including the 
June 1998 examination.  Furthermore, the record does not 
contain evidence of ankylosis of the right knee to warrant 
consideration of the rating scheme for ankylosis under 
Diagnostic Code 5256, or a disability of the tibia and 
fibula to support consideration of the disability rating 
under Diagnostic Code 5262.  The veteran does not 
demonstrate dislocated semilunar cartilage to warrant 
consideration of that rating scheme.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Overall, the VA examinations directed to the right knee 
during this period do not show more than minimal limitation 
of flexion.  For example, the VA examination in May 1991 
showed minimal degenerative joint disease on X-ray, and the 
clinical examiner reported a normal gait, complete squat and 
minimal crepitus of the right knee.  There was no effusion or 
inflammation, no instability and the range of motion was 
reported as 0-142 degrees.  The veteran was able to heel and 
toe walk.  The VA outpatient report in July 1990 noted a full 
range of motion and no instability.  However, correctional 
facility records noted knee pain complaints in October 1990 
and some mild lateral instability.  The transcript (T) of the 
March 1992 hearing shows his complaints were chronic constant 
knee pain, swelling, being unable to fully squat, locking and 
give way (T 3-4, 6-8).  A VA hospital report in April 1994 
noted degenerative arthritis of the right knee, with a 
negative examination that according to the report showed 
normal range of motion with no evidence of acute swelling or 
joint deformity.  A VA examiner in December 1994 reported a 
range of motion 0-135 degrees with pain near full flexion.  
The veteran had a slight limp on right, rather definite 
crepitus, no definite redness, heat or swelling, slight 
lateral laxity, and fair heel and toe walk.  He could squat 
half way down.  The impression was post traumatic arthritis 
of the right knee, status post lateral meniscectomy.  

A VA examiner on June 9, 1998 noted the veteran complained of 
pain and weakness with standing or sitting too long 
precipitating flare-ups.  There was an additional 15 percent 
functional disability and motion stopped when pain began.  
The examiner reported slight evidence of painful motion, 
slight instability, no weakness or edema or effusion.  There 
was no heat, redness or tenderness and no abnormal movement 
or guarding of movement and the range of motion was 118-0 
degrees.  The examiner reported moderate instability in the 
anterolateral aspect of the knee.  The diagnosis was 
degenerative joint disease of the right knee with loss of 
function due to pain.

Thus, the demonstrated limitation of flexion from 135 degrees 
to 118 degrees at worst does not approximate the level that 
would support a 10 percent evaluation (leg flexion limited to 
45 degrees) and the current rating is the benefit of 
arthritis with a noncompensable limitation of motion.  Full 
range of motion in the knee is from 0 degrees extension to 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating which was applicable since examinations show 
flexion being attained more nearly approximating full 
flexion.  As noted previously, with arthritis a 10 percent 
evaluation is provided under section 4.59.  A 20 percent 
rating is appropriate where flexion is limited to 30 degrees 
and taking into account the record prior to the June 1998 
examination, the limitation of motion would not more nearly 
approximate the 20 percent rating.  Furthermore, the 
instability was no more than mild or slight according to 
examiners and that is sufficient to support a 10 percent 
evaluation under Diagnostic Code 5257 which is not predicated 
on limitation of motion.   

Overall, there does appear to sufficient objective evidence 
of an appreciable impairment, albeit limited impairment of 
the knee from satisfactory evidence of painful motion as 
reflected in crepitus with slight limitation of flexion and 
slight lateral instability shown on VA and correctional 
facility records during this period.  38 C.F.R. § 4.7.  Thus 
with the 10 percent evaluation for limitation of motion of 
the right knee and the 10 percent for right knee instability, 
the combined evaluation for the knee is 20 percent prior to 
June 9, 1998.  38 C.F.R. § 4.25.

The Board notes that 38 U.S.C.A. § 5110(a), (b)(2) provide 
that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later, and unless specifically provided on 
basis of facts found.  See 38 C.F.R. §§ 3.400, 3.400(o)(1), 
(2) providing, in general, in a claim for increase where the 
increase does not precede the date of claim, the effective 
date is governed by the later of the date that it is shown 
that the requirements for an increased evaluation are met or 
the date the claim for an increased evaluation is received.  
See, Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  
A rating increase in an active appeal based upon an 
interpretation of existing regulation may be applied 
retroactively.  See for example VAOPGCPRECS 9-94 and 12-94.  
Thus the Board's determination that the rating increase 
should be applied retroactively for the entire period of the 
claim for increase is in accord with this interpretation of 
the regulations.

For the period from June 9, 1998, the Board's consideration 
is limited to the evaluation of the knee disability component 
manifested by impairment other than limitation of motion as 
the veteran did not appeal the separate 10 percent evaluation 
for limitation of motion assigned from June 9, 1998.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca, 8 Vet. App. at 206.  However, such 
consideration is not applicable where, as here, the rating is 
not predicated on limitation of motion under the applicable 
diagnostic code.  The rating scheme under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (Knee, other impairment of) provides the 
following ratings for recurrent subluxation or lateral 
instability: severe 30 percent, moderate 20 percent, and 
slight 10 percent.  

The Board observes that the VA examiner in June 1998 reported 
moderate instability and that on reexamination in August 2000 
moderate anterior-posterior instability more on the right was 
reported.  VA orthopedic clinic notes in January 2001 noted a 
slightly antalgic gait, no appreciable effusion, warmth or 
synovitis, and negative stress testing.  In June 2001 
instability was noted but not its extent.  Thereafter 
correction center medical records from 2002 to 2004 note 
recurring complaints of knee pain but without any specificity 
as to which knee is affected or any elaboration regarding 
subluxation or lateral instability.  According to these 
records, the veteran apparently had a limitation on prolonged 
standing on account of both knees.  

Thus, the other impairment of the knee is manifested by 
lateral instability that is at worst no more than moderate 
according to the VA examiners who have directly assessed the 
degree of instability.  This is currently reflected in the 20 
percent evaluation he receives.  Accordingly a higher 
evaluation is not more nearly approximated at this time.  
38 C.F.R. § 4.7.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the right knee 
has required, for example, frequent hospitalization or have 
been shown to markedly interfere with employment so as to 
render impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment of the right knee.  Accordingly, an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased evaluation of 20 percent for 
status postoperative lateral meniscectomy of the right knee 
is granted prior to June 9, 1998, subject to the regulations 
governing the payment of monetary awards.  The appeal is 
granted to this extent only.  

Entitlement to a disability rating in excess of 20 percent 
for status postoperative lateral meniscectomy of the right 
knee from June 9, 1998 is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


